OFFICE   OF THE A-ITORNEY GENERAL    OF TEXAS
                                AUSTIN
GROVER    SELLERS
ATTORNEYGENERAL




     Honorable C. J. WilBe
     county f4uaitor, r?ueoes co. (
     Corpus Christi,  Texas

     Dear Sir:




                                               b, roquestln& the
     opinion of thirr u                        a maximum oompanra-
     tfon 0r a Vcter                        fleer and an Aeoiatant
     Veteran5 Count                            part, a8 r0ihw

                                               the 1913 Sup-
                                             the 48th regular
                                             owunlssioners
                                        ram County %rvioa
                                        a salary not exoeadlag
                                        prinoipel off iaar nor
                                       h rot the Assistant
                                       Seotlon 5 or ssid Artl-
                           ions  that the Commissionera Court
                           rangernent or agreement with one or
                             ties and that thay mey jointly
                           penaete a Votemane Ssrvlo6 orrio
                           mount of oompensetion paid by aald
                        r aald arreemsnt shall be exprrsaly
             stiruleted in said a~rre6mant.

                  “From the forapoing quotation, are we Oot-
             reet in sasurninfithat repa,rdleaa oi the number
             of countiee .mnkln~ the agreement, could the oom-
             penaEtion be f?reater then the $100.00 per month
             r0r the veterann County 3orvioe orrioer and
             &rSsatcr than $$.OO par month fos the heaiataat
                                                                                823

     lion.   c.   2.    tilde, page 2




             Veterans County Service Ofricer?   In other words,
             could either of these otfloers Workin'g for more
             th3n orie county, receive a greater oompenea tlon
             lrreaceotlre of travsllnp: allowanoe than the                  s
             amount shown Is oompsnaation under Section 1,
             Article 5798A."

                   Rouse Bill No. 368, Aoba of Oh6 i.6th i.e&ialature,
     ?egular Seaalon, 1943, (Art. 5798A-1 V. A. C. 5.) is an act pro-
     vidlnp for the appolntmsnt oi Veterans county Sertloe Oifloars
     ml/or  li.aslstant   Vsternno County 86rrloa Orricers, ilxing tbelr
     oompenaatlon, presorlblng the, quallfioetlona of suoh offlo6rs,
     the term or orrloe, the duels& or said orrloars, eto.

                Seotlon &or the roregoing aot,aothorizsa the Corn-
      miraionars Court of any County t0 make sn arranganent or sgras-
      men< with one or more other oountlss whereby sll such eountles,
-,~~,
      parI%+ to the arrangement or agreement, may jointly msgloy and
      oom$ensate a Veterans County Sertloe OfflOsr under the provisiona
      of the sot, in whioh event the amount of oompenaatlon, a&$ch Would              ti
      be paid by aaoh suoh county under eald sgreenent and the travel
      :%d other expenses nhloh would be paid by eaoh aounty und6r aold
      agreement, must bs sxpressly stipulet6d in said agesm&t.          ,.

                Seotlon l,or the for6goiog aot, among other thinga,
     providas in 6fieOt that the maXimum OOmp6IIBatiOn Of ths V6t6&a            '~
     County Ssroloa Orrioar oanuot legally~exoeed $100.00 peg month,                  "Z.
     and the maXimUii OOtip6ua6tlOn Of aSky hraistant COuIIty g8rV106
     'orriC6r oannot legally eroeed $50.00 p6r month.                                 @‘
                                                                                      r.=&
                                                                                       .~
               Generally speaking, sa stated in Texas Jurlspr.udenoe,                   d:
     Vol. 3b, paw  524, "Wh6re the government  orestss 8n 0rri06, it
     Is olsarly vrithln its power and right to presoriba how muoh,it
     any, compensation shall be received  by the lnoumbsnt. An OfflOsr
     Fe only entitled to he paid ror hia offiolal sarrloee in acoord-
     ante '4th the proolsiona of the law."

                       It is iurther stated in Tsxes Jur,laprudenoe, Vol. 34,
     page    511:
                       11. . . . . An orrloer
                                    mfly not alaim or receive eny
             money without a law authorizing hln to do so, ?nd
             clsarly fixing the amount to whloh he is entitled."
                                                                830



  Bon. C. J. Xld6,   pnc:e   3




(Also  eee the authoritias oit6d by Texas Jurisprudence in
  aonnaotloo slth the foregoing quotetions. )

            Speoiflcally answering your question, it is our
opinion that the maximum aompensetlon of the Veterans County
Servloe Offlasr oannot legally exoeed $100.00 per month and
the maximum  oompensation Of any Asaistent Bobeb@nn County
ssrrioe  Oifiosr oannot legally exo88d $50.00 per titith. ~+ihether
the above mentioned officers are ssrrlng one oounty or mor4 than
one county would be i.mmsterlal so far aa the corapenantlon of aaid
offlaers ie oonoerned,




4.,,it rt